


110 HR 1765 IH: Access to Language Education

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1765
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Baird introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the establishment of two nationally
		  distributed video programming channels providing language
		  instruction.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Language Education
			 Act.
		2.Development of
			 national language instruction distribution plan
			(a)Implementation
			 plan requiredWithin one year
			 after the date of enactment of this Act, the Secretary of Commerce, acting
			 through the National Telecommunications and Information Administration, and
			 after consultation with the Secretary of Education, the Federal Communications
			 Commission, the Secretary of State, and the Secretary of Defense, shall prepare
			 and submit to each House of the Congress a plan for national distribution of
			 video programming channels providing language instruction in accordance with
			 the requirements of this section.
			(b)Plan
			 requirementsThe plan required by this section shall—
				(1)provide for the distribution of two
			 channels of video programming providing language instruction;
				(2)provide
			 that—
					(A)one of such
			 channels—
						(i)shall be composed
			 of programming providing instruction in English for non-English speaking
			 individuals; and
						(ii)shall be
			 distributed in each television market via broadcasting or cable and satellite,
			 and distributed nationally via Internet delivery; and
						(B)the other such
			 channel—
						(i)shall be composed of programming providing
			 instruction in languages that are not widely taught in educational institutions
			 in the United States and that are likely to have significant value for the
			 United States in global competitiveness, trade, international relations,
			 national security, and defense; and
						(ii)shall be
			 distributed nationally via Internet delivery; and
						(3)identify—
					(A)the participants
			 to be engaged in—
						(i)producing and
			 evaluating the instructional programming; and
						(ii)broadcasting or
			 otherwise distributing the programming in each market; and
						(B)the methods by
			 which such participants will be engaged and compensated for their
			 participation;
					(4)evaluate the
			 costs, and methods for funding the costs, of providing and distributing such
			 instructional programming; and
				(5)recommend any
			 legislative or regulatory changes required to implement the plan.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to
			 develop, submit, and implement the plan required by this section, such sums as
			 may be necessary for fiscal year 2008 each of the 3 succeeding fiscal
			 years.
			
